Motion for resettlement granted and the order of this court entered on January 11, 1979 [67 AD2d 635] is resettled to add the following to the decretal paragraph thereof: "Appellant shall recover the sum of $4,750 deposited by Harvey L. Strelzin, defendant and interpleading plaintiff, on November 12, 1975, with the Clerk of the Civil Court of the City of New York, County of New York, and the clerk of said court is directed to release and pay said sum to appellant.” Resettled order signed and filed. Concur— Kupferman, J. P., Birns, Lane, Sandler and Sullivan, JJ.